DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first corner alignment feature”, “second corner alignment feature”, “third corner alignment feature”, “fourth corner alignment feature”, “engagement feature”, in Claims 1, 12-13, and 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movable alignment block” and “biasing element” claimed in Claim 1 and the “movable arm” and “spring” claimed in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 2015/0277502 by Witham et al. in view of U.S. PG Pub No. 2004/0205351 21 by Koide et al. and further view of U.S. PG Pub No. 2020/0094467 by Cho et al.

As to Claim 1, Witham teaches a kit comprising: 
a screen protector [Screen protector 280, see Para 0039] comprising: 
a front surface [One side of 280] and an opposing rear surface [The opposite side of 280] [see Para 0039]; 
a screen protector installation tool comprising:
a body [Tray 200] having a first corner alignment feature [The fillet feature at one corner of alignment wall 220] and a second corner alignment feature [The fillet feature at the opposite corner of alignment wall 220] [see Fig. 2]; 
a movable alignment block [Alignment ridge 230] slidably attached to the body to define an interior of the screen protector installation tool [see Fig. 2 and Para 0039], 
wherein the movable alignment block [Alignment ridge 230] includes a third corner alignment feature [One corner of 230] and a fourth corner alignment feature [The opposite corner of 230] [see Fig. 2 and Para 0039]; and 
Witham does not explicitly recite a biasing element configured to force the movable alignment block toward the first and second corner alignment features of the body to center the electronic device in the interior of the screen protector installation tool when the electronic device is in the screen protector installation tool. 
In analogous art, Koide provides for a biasing element [Spring 34] configured to force the movable alignment block toward the first and second corner alignment features of the body to center the electronic device in the interior of the screen protector installation tool when the electronic device is in the screen protector installation tool [A spring 34 which biases the moving frame 31 so as to return to an original state upon movement is attached to the short side of the fingerprint frame of the moving frame 31, see Para 0041].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham to include a biasing element configured to force the movable alignment block toward the first and second corner alignment features of the body to center the electronic device in the interior of the screen protector installation tool when the electronic device is in the screen protector installation tool, as taught by Koide, in order to improve holding the protection units in portable information terminal apparatuses [see Para 0007 of Koide].
The combination of Witham and Koide does not explicitly recite that the screen protector comprises a first removable film adapted to at least partially cover the rear surface of the screen protector; and a second removable film adapted to at least partially cover the front surface of the screen protector. 
In analogous art, Cho provides for a screen protector comprises a first removable film [22] adapted to at least partially cover the rear surface of the screen protector; and a second removable film [21] adapted to at least partially cover the front surface of the screen protector [see Fig. 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham to include screen protector comprises a first removable film adapted to at least partially cover the rear surface of the screen protector; and a second removable film adapted to at least partially cover the front surface of the screen protector, as taught by Cho, in order to improve installation of screen protectors on the screen of electronic devices [see Para 0005 of Cho].
As to Claim 2, the combination of Witham, Koide and Cho teaches the kit of claim 1 wherein the body includes one or more posts configured to engage a first end of the screen protector [see Fig. 2 and Para 0039 of Witham].
As to Claim 3, the combination of Witham, Koide and Cho teaches the kit of claim 2 wherein the movable alignment block includes one or more posts configured to engage a second end of the screen protector [see Fig. 2 and Para 0039 of Witham].
As to Claim 4, the combination of Witham, Koide and Cho teaches the kit of claim 2 wherein the one or more posts are configured to extend through one or more corresponding apertures near the first end of the screen protector [see Fig. 2 and Para 0039 of Witham].
As to Claim 5, the combination of Witham, Koide and Cho teaches the kit of claim 2 wherein the body includes an arm that is movable between an opened position and a closed position [see Fig. 2 and Para 0039 of Witham].
As to Claim 6, the combination of Witham, Koide and Cho teaches the kit of claim 5 wherein the arm extends over the one or more posts of the body and holds the screen protector on the one or more posts when the arm is in the closed position [see Fig. 2 and Para 0039 of Witham].
As to Claim 8, the combination of Witham, Koide and Cho teaches the kit of claim 2 wherein at least one of the one or more posts of the body is keyed relative to the other posts [see Fig. 2 and Para 0039 of Witham].
As to Claim 9, the combination of Witham, Koide and Cho teaches the kit of claim 1 further comprising a cleaning cloth [The kit includes a cloth for cleaning the screen of a mobile device, see Para 0050 of Witham].
As to Claim 11, the combination of Witham, Koide and Cho teaches the kit of claim 1 wherein the screen protector is taut when engaged with the one or more posts of the body and engaged with the one or more posts of the movable alignment block when and the electronic device is in the interior of the screen protector installation tool [see Fig. 2 and Para 0039 of Witham].
As to Claim 14, the combination of Witham and Koide teaches the tool of claim 12 wherein the screen protector assembly includes: the screen protector, wherein the screen protector has a front surface and an opposing rear surface [Front and back surfaces of screen protector 280, see Fig. 2 and Para 0039 of Witham], however,
The combination of Witham and Koide does not explicitly recite that the screen protector comprises a first removable film adapted to at least partially cover the rear surface of the screen protector; and a second removable film adapted to at least partially cover the front surface of the screen protector. 
In analogous art, Cho provides for a screen protector comprises a first removable film [22] adapted to at least partially cover the rear surface of the screen protector; and a second removable film [21] adapted to at least partially cover the front surface of the screen protector [see Fig. 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham to include screen protector comprises a first removable film adapted to at least partially cover the rear surface of the screen protector; and a second removable film adapted to at least partially cover the front surface of the screen protector, as taught by Cho, in order to improve installation of screen protectors on the screen of electronic devices [see Para 0005 of Cho].
 As to Claim 15, the combination of Witham, Koide and Cho teaches the tool of claim 14 wherein the second removable film includes an alignment extension on each of two opposite ends of the second removable film, wherein each alignment extension includes one or more alignment apertures [see Fig. 2 and Para 0039 of Witham].
As to Claim 16, the combination of Witham, Koide and Cho teaches the tool of claim 15 wherein each of the alignment apertures of each alignment extension are each configured to align with one of the engagement feature of the tray and the engagement feature of the alignment block [see Fig. 2 and Para 0039 of Witham].
As to Claim 17, the combination of Witham, Koide and Cho teaches the tool of claim 16 wherein the engagement feature of the tray and the engagement feature of the movable alignment block are spaced apart by a distance when the electronic device is installed in the tool, where the distance is substantially the same as a distance between corresponding engagement features on the screen protector assembly [see Fig. 2 and Para 0039 of Witham].
As to Claim 18, the combination of Witham, Koide and Cho teaches the tool of claim 15 wherein one of the engagement feature of the tray and the engagement feature of the movable block includes two or more posts [see Fig. 2 and Para 0039 of Witham].
As to Claim 19, the combination of Witham, Koide and Cho teaches the tool of claim 18 wherein the two or more posts are keyed such that the screen protector assembly will engage the two or more posts in only one orientation [see Fig. 2 and Para 0039 of Witham].

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 2015/0277502 by Witham et al. in view of U.S. PG Pub No. 2004/0205351 21 by Koide et al.

As to Claim 12, Witham teaches a tool [Mobile device screen protector installation kit, see Para 0048] for facilitating attachment of a screen protector to a display of an electronic device, wherein the screen protector is part of a screen protector assembly, the tool comprising: 
a tray [Tray 200] including a first corner alignment feature [The fillet feature at one corner of alignment wall 220], a second corner alignment feature [The fillet feature at the opposite corner of alignment wall 220], and an engagement feature for engaging the screen protector assembly [see Fig. 2], 
wherein the tray [200] includes a movable arm for holding the screen protector assembly on the engagement feature; 
an alignment block [Alignment ridge 230] slidably attached to the tray to define an interior of the tool [see Fig. 2 and Para 0039], 
wherein the alignment block [Alignment ridge 230] includes a first corner alignment feature [One corner of 230], a second corner alignment feature [The opposite corner of 230], and an engagement feature for engaging the screen protector assembly [see Fig. 2]; and 
Witham does not explicitly recite a spring configured to push the alignment block toward the first and second corner alignment features of the tray to center the electronic device is in the tool for the attaching of the screen protector to the electronic device. 
In analogous art, Koide provides for a spring [Spring 34] configured to push the alignment block toward the first and second corner alignment features of the tray to center the electronic device is in the tool for the attaching of the screen protector to the electronic device [A spring 34 which biases the moving frame 31 so as to return to an original state upon movement is attached to the short side of the fingerprint frame of the moving frame 31, see Para 0041].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham to include a spring [Spring 34] configured to push the alignment block toward the first and second corner alignment features of the tray to center the electronic device is in the tool for the attaching of the screen protector to the electronic device, as taught by Koide, in order to improve holding the protection units in portable information terminal apparatuses [see Para 0007 of Koide].
As to Claim 13, the combination of Witham and Koide teaches the tool of claim 12 wherein the first corner alignment feature and the second corner alignment feature of the tray each comprise a surface forming a corresponding angle between an end of the tool and a corresponding side of the tool, wherein the angle is between 30° and 60° [see Fig. 2 of Witham].

Claims 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 2015/0277502 by Witham et al. in view of U.S. PG Pub No. 2004/0205351 21 by Koide et al. and further view of U.S. PG Pub No. 2020/0094467 by Cho et al. and U.S. PG Pub No. 2021/0317948 by Gioco.

As to Claim 7, the combination of Witham, Koide and Cho teaches the kit of claim 6, however,
The combination of Witham, Koide and Cho does not explicitly recite that at least one of the body and the arm includes a magnet for temporarily holding the arm in the closed position.
In analogous art, Gioco provides that at least one of the body and the arm includes a magnet [Magnets 16 and 22] for temporarily holding the arm in the closed position [see Para 0036].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham to include at least one of the body and the arm includes a magnet for temporarily holding the arm in the closed position, as taught by Gioco, in order to improve attaching a variety of different screen protectors to a viewing display of an electronic device [see Para 0008 of Gioco].
As to Claim 10, the combination of Witham and Koide teaches the kit of claim 1, however,
The combination of Witham and Koide does not explicitly recite that the interior of the screen protector installation tool is configured to receive a variety of sizes of electronic devices each being associated with another screen protector having a size that is different than the screen protector.
In analogous art, Gioco provides that the interior of the screen protector installation tool is configured to receive a variety of sizes of electronic devices each being associated with another screen protector having a size that is different than the screen protector [Electronic devices 30 of different sizes having frames or full viewing displays 32 are accommodated, see Para 0048 of Gioco].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham such that the interior of the screen protector installation tool is configured to receive a variety of sizes of electronic devices each being associated with another screen protector having a size that is different than the screen protector, as taught by Gioco, in order to improve attaching a variety of different screen protectors to a viewing display of an electronic device [see Para 0008 of Gioco].

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 2015/0277502 by Witham et al. in view of U.S. PG Pub No. 2004/0205351 21 by Koide et al. and further view of U.S. PG Pub No. 2021/0317948 by Gioco.

As to Claim 20, the combination of Witham and Koide teaches the tool of claim 12, however,  
The combination of Witham and Koide does not explicitly recite that one of the tray and the arm includes a magnet for holding the arm in place over the screen protector assembly through magnetic attraction between the magnet and a metallic element on the other of the tray and the arm.
In analogous art, Gioco provides that one of the tray and the arm includes a magnet [Magnets 16 and 22] for holding the arm in place over the screen protector assembly through magnetic attraction between the magnet and a metallic element on the other of the tray and the arm [see Para 0036 of Gioco].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Witham to include one of the tray and the arm includes a magnet for holding the arm in place over the screen protector assembly through magnetic attraction between the magnet and a metallic element on the other of the tray and the arm, as taught by Gioco, in order to improve attaching a variety of different screen protectors to a viewing display of an electronic device [see Para 0008 of Gioco].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646